Case 2:21-cv-00155-DBB Document 2-1 Filed 03/11/21 PagelD.7 Page 1 of 7

 

Gabriel K. White (11797) al .
Geena Arata (17512) wat: mh
WHITE & GARNER Y

370 East South Temple, Suite 200 eon BO
Salt Lake City, Utah 84101 neh

Telephone: 801-849-9300
gabriel white@utahtriallawyers.com
geena.arata@Dutahtriallawyers.com

 

IN THE THIRD DISTRICT COURT

IN AND FOR SALT LAKE COUNTY, STATE OF UTAH

 

MICHAEL MEAD,

Plaintiff, SUMMONS
v. (30 DAYS)
WKS RESTAURANT GROUP, a Case No. 210900858
corporation; SUNRISE SETAURANTS, a
limited liability company dba DENNY’S Honorable Randall Skanchy
#7484, a corporation; and JOHN DOES 1-5

Defendants.

 

 

FROM THE STATE OF UTAH TO WKS RESTAURANT GROUP:

YOU ARE HEREBY SUMMONED and required to file a written answer to the attached
complaint with the clerk of the above court, located at 450 S. State Street Salt Lake City, Utah
84114 within 30 days of service of this summons upon you. You are also required to serve upon
or mail a copy of your answer to the attached complaint to the attorney for plaintiff at the address
indicated above within that same 30-day period after service of this summons and complaint

upon you.

 
Case 2:21-cv-00155-DBB Document 2-1 Filed 03/11/21 PagelD.8 Page 2 of 7

IF YOU FAIL TO DO SO, judgement by default will be taken against you for the relief
demanded in the Complaint, which has been filed with clerk of the above court and 3 copy of

which is attached and herewith served upon you.

Dated this 18" day of February, 2021.
WHITE & GARNER
és/ Geena Arata
Geena Arata
Attorneys for Plaintiffs
Serve Defendant at:
WKS Restaurant Group

5856 Corporate Ave. Suite 200
Cypress, CA 90630

 
Case 2:21-cv-00155-DBB Document 2-1 Filed 03/11/21 PagelD.9 Page 3 of 7

Gabriel K. White (11797)

Geena Arata (17512)

WHITE & GARNER

370 E. South Temple, Suite 200

Salt Lake City, Utah 84111

Phone: (801) 849-9300

Email: gabriel. white@utahtriallawyers.com
geena.arata@utahtriallawyers.com

Attorneys for Plaintiff

 

IN THE THIRD DISTRICT COURT
SALT LAKE COUNTY, STATE OF UTAH

 

MICHAEL MEAD, COMPLAINT
Plaintiff, JURY DEMANDED
V8. (TIER THREE)

WKS RESTAURANT GROUP, a
corporation, SUNRISE
RESTAURANTS, a limited liability
company, dba DENN'Y?’S #7484, a
corporation, and JOHN DOES 1-5,

Case Number:

Judge:

 

Defendants.

 

Plaintiff, Michael Mead, by and through his counsel, hereby complains and alleges
against Defendants as follows:
INTRODUCTION
This is an action arising from an accident at the Denny’s Restaurant, #7484, in Salt Lake
City, Utah. Plaintiff sustained injuries when his scooter fell into an unmarked hole in the parking
lot, Plaintiff fell off the scooter, hit his head and mouth on the scooter, and sustained significant
injuries. Defendants were negligent in failing to properly construct, inspect, and maintain the

parking lot.
Case 2:21-cv-00155-DBB Document 2-1 Filed 03/11/21 PagelD.10 Page 4 of 7

PARTIES AND JURISDICTION
Plaintiff Michael Mead is an individual who was injured in Salt Lake County, Utah as a
result of the Defendants’ conduct as discussed herein.
Upon imformation and belief, Defendant Denny’s Restaurant is a corporation that has
locations in Salt Lake County, Utah, and engages in significant business activities in Salt
Lake County.
The events giving rise to this lawsuit occurred in Salt Lake County, Utah.
Venue is proper pursuant to Utah Code Ann. § 78B-3-307.
This Court also had jurisdiction pursuant to Utah Code Ann. § 78A-5-102.

FACTUAL ALLEGATIONS

Plaintiff hereby incorporates all other allegations set forth in this Complaint.
On September 3, 2020, Plaintiff rode an electric scooter through the Denny’s Restaurant in
Salt Lake City, Utah.
The Denny’s Restaurant, #7484, and the parking lot are located at 500 South 200 West in
Salt Lake City, Utah 84101.

As Plaintiff crossed the parking lot, he rode into a hole in the parking lot.

. Plaintiff lost control of the electric scooter and crashed.
. As Plaintiff fell, he hit his head and mouth against the handlebars of the electric scooter.
. As a result of the fall, Plaintiff sustained injuries to his head and mouth.

. Asa direct and proximate result of Defendants’ negligence, Plaintiff was required to obtain

medical care from various medical providers and incurred medical and incidental expenses.

. Plaintiff had no preexisting pain or injuries prior to the accident.

. Plaintiff's injuries were [00% sustained as a result of the Defendants’ failure to properly

construct, inspect, and maintain their parking lot, which caused the accident.
2
Case 2:21-cv-00155-DBB Document 2-1 Filed 03/11/21 PagelD.11 Page 5of7

16.

V7.

18.

20.

21,

22,

23,

24,

25.

26.

As a further proximate result of the negligence of Defendants, Plaintiff has incurred and
may incur further medical and incidental expenses for the care and treatment of these
injuries, the exact amount of which is unknown at the present time.

NEGLIGENCE
Plaintiff incorporates by reference all allegations of this complaint as though fully restated
herein.

Defendants conduct described herein was negligent.

. The standard of care for a reasonable business under the circumstances requires Defendants

to properly construct, inspect, and maintain a parking lot that is safe from hazardous
conditions.

The Defendants knew or should have known about the hazardous condition of the parking
lot pavement.

Defendants had a duty to construct and maintain a safe and level parking lot free from
potential hazards.

Defendants had a duty to exercise ordinary care in designing, building, managing,
inspecting, and maintaining the parking lot to avoid exposing persons to an unreasonable
tisk of harm.

Defendants participated in various phases of the construction, ownership, leasing,
maintenance, and management of the Denny’s Restaurant parking lot.

Defendants breached the standard of care when they failed to properly construct, inspect,
and maintain a parking lot that is safe from hazardous conditions.

Defendants breached the standard of care when they failed to construct and maintain a safe
and level parking lot free from potential hazards.

Defendants breached the standard of care by failing to exercise ordinary care in designing,
3

 
- Case 2:21-cv-00155-DBB Document 2-1 Filed 03/11/21 PagelD.12 Page 6 of 7

building, managing, inspecting, and maintaining the parking lot to avoid exposing persons
to an unreasonable risk of harm.

27. Asa direct and proximate result of Plaintiff's injuries, Defendants were negligent in properly
constructing, inspecting, and maintaining the parking lot.

28. As a direct and proximate result of Plaintiff's injuries, Defendants breached the standard of
care described herein causing Plaintiff to suffer damages which include, but are not limited
to, physical and emotional injuries, medical expenses, lost wages, and loss of household
services as well as other general and special damages, in an amount to be proven at trial,

but in no case less than $300,000.00.

JURY DEMAND
1. Plaintiff hereby demands a trial by jury on al! issues so triable.
PRAYER FOR RELIEF

The Plaintiff requests judgment against Defendants as follows:
Based on Defendants’ negligence, Plaintiff is entitled to judgment for monetary damages
against Defendants and in favor of Plaintiff for general and special damages for injuries,
he sustained as a result of the accident. Plaintiff is also entitled to damages for
reimbursement of medical expenses, lost wages, ongoing pain and suffering, a loss of
household services, loss of enjoyment of life, and other damages still accruing with total
damages in an amount to be established at trial but in no case less than $300,000.00.
For other general and special damages as determined at trial:
For an award of attorney’s fees and costs incurred in this action;
For pre-judgment and post-judgment interest at the legal rates;

For leave to amend this Complaint as the interests of justice allow; and

 
Case 2:21-cv-00155-DBB Document 2-1 Filed 03/11/21 PagelD.13 Page 7 of 7

6. For such other and further additional relief as may be determined to be appropriate and as

the Court may find just, equitable, and proper.

DATED this 12th day of February, 2021,

/sf Geena Arata

 

Gabriel K. White
Geena Arata
Attorneys for Plaintiff

 
